Case 2:21-cv-02391-MSN-tmp Document 6 Filed 06/11/21 Page 1 of 1              PageID 45




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ROBERT ECHOLS,                              )
                                            )
             Petitioner,                    )
                                            )
v.                                          )      No.:   3:21-CV-182-TAV-HBG
                                            )
BERT BOYD,                                  )
                                            )
             Respondent.                    )


                                 JUDGMENT ORDER

      In accordance with the accompanying memorandum opinion, the Clerk is

DIRECTED to TRANSFER this action to the Western Division of the United States

District Court for the Western District of Tennessee and to CLOSE this Court’s file.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

       LeAnna R. Wilson
      CLERK OF COURT
